As filed with the Securities and Exchange Commission on July 12, 2011 Registration No. 333-167469 Registration No. 333-151701 Registration No. 333-134427 Registration No. 333-129732 Registration No. 333-116006 Registration No. 333-110866 Registration No. 333-33734 Registration No. 333-33772 Registration No. 333-87919 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-167469 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-151701  Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-134427 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-129732
